SENTENCIA
Los apelantes fueron acusados de sabotaje de servicios públicos esenciales (Art. 182 del Código Penal) e infracciones de los Arts. 6 y 8 de la Ley de Armas. Cuatro de los acusados fueron convictos por jurado, por tentativa de sabotaje de ser-vicios públicos esenciales; tres fueron convictos por tribunal de derecho por infracción del Art. 6 de la Ley de Armas. No progresaron las acusaciones por infracción del Art. 8 de la Ley de Armas, resultando absueltos los imputados. El juez *393sentenciador dispuso penalidades de 2 a 3 años de prisión por las convicciones de sabotaje y de seis meses en los casos del Art. 6 de la Ley de Armas. Las sentencias se cumplirían con-currentemente. El juez concedió los beneficios de sentencia suspendida en todos los delitos.
Los apelantes sostienen que la prueba de cargo es insufi-ciente y que los veredictos son contrarios a derecho; sostienen, además, que erró el tribunal al admitir prueba de referencia inadmisible. La defensa no ofreció prueba alguna de defensa, aunque había anunciado la defensa de coartada. Los acusados ejercieron su derecho a no declarar. La defensa renunció a los testigos que había anunciado. Ante tal cuadro, la suficien-cia de la prueba se limita a una cuestión de credibilidad. La prueba de cargo, de ser creída por el juzgador —como lo fue — , es suficiente para establecer los elementos de los de-litos. En cuanto al señalamiento de prueba de referencia, aparte de que es cuestionable si se trataba de prueba de refe-rencia propiamente dicho, (1) ciertamente no se cometió error perjudicial que amerite revocación. Aun excluyendo la evi-dencia impugnada, hay prueba suficiente para sostener las sentencias apeladas. Por último, es inmeritorio el señala-miento de veredictos contradictorios. La duda razonable con relación a las violaciones del Art. 8 de la Ley de Armas no implica de suyo duda razonable con relación a la tentativa de sabotaje. Además, como se sabe, los jurados no tienen que emitir veredictos, al considerar varios cargos, con el rigor de la más absoluta consistencia lógica.
Se confirman las sentencias apeladas.
Así lo pronunció y manda el Tribunal y lo certifica el señor Secretario. El Juez Asociado Señor Rigau emitió opinión con-currente a la cual se unió el Juez Asociado Señor Díaz Cruz. El Juez Asociado Señor Irizarry Yunqué no intervino.
(Fdo.) Ernesto L. Chiesa

Secretario General

*394—O—

 Véase página 398, opinión del Juez Asociado Señor Rigau.